         Case 1:07-cv-05696-ALC-SDA Document 153 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                August 16, 2021
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA EX REL.
 NPT ASSOCIATES,

                                  Plaintiff,
                                                              07-cv-5696 (ALC) (SDA)
                      -against-
                                                              ORDER
 LABORATORY CORPORATION OF
 AMERICA HOLDINGS ET AL,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Parties most recent status letter states that the United States Attorney’s Office has

completed its investigation and indicated to NPT that it was declining to intervene in this matter. To

date, the Government has not formally notified the Court that it was declining to intervening in this

matter. The Government shall update the Court on whether it intends to intervene in this matter by

August 30, 2021.

SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
